Title: Lambert Wickes to the American Commissioners, 3 March 1777
From: Wickes, Lambert
To: American Commissioners,Franklin, Benjamin,Deane, Silas,Lee, Arthur


Gentlemen,
L’Orient March 3d 1777
I recd. yours of the 23d Feby. by Mr. Defrancy which I am Sorry Come so late, as the Vessels are all gone. He will soon return, when I shall give you as full an Answer as I Can to all your proposals. We have got up to place of Carreening and are now prepairing for that Bussiness; time is now our Own and you may order or dispose of us as you think proper. From Gentlemen Your obedient Humble Servant
Lambt. Wickes
To the Honbles: Dr. Franklin Silas Dean
 
Addressed: To / The Honble. Dr. Benja. Franklin / at / Paris
Notation: Capt Weekes L’Orient March 3 77
